NO. 07-07-0015-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  MARCH 29, 2007
                          ______________________________

                          CHRISTOPHER ZEISS, APPELLANT

                                             V.

                    CITIBANK (SOUTH DAKOTA) N.A., APPELLEE
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2005-597553; HONORABLE PAULA LANEHART, JUDGE
                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Christopher Zeiss, perfected an appeal from the trial court’s order

granting Citibank’s Motion for Summary Judgment. The parties have filed a Joint Motion

to Dismiss Appeal asserting that the parties have reached a settlement agreement. The

joint motion requests that this court vacate the trial court’s judgment without regard to the

merits and dismiss the appeal. This disposition is authorized by rules 42.1(a)(2)(A) and

43.2(e) of the Texas Rules of Appellate Procedure. Finding the motion complies with the

requirements of rules 6.6 and 42.1(a), we vacate the judgment of the trial court and dismiss

the appeal in conformity with the parties’ agreement.
      Having disposed of this appeal at the parties’ request, we will not entertain a motion

for rehearing and our mandate shall issue forthwith.




                                         Per Curiam




                                            2